Citation Nr: 1437945	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  10-31 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.  

2.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. Haddock, Counsel 

INTRODUCTION

The Veteran had active military service from March 1966 to March 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in June 2012.  A transcript of that hearing is of record. 

This case was previously before the Board in February 2014, at which time it was remanded for additional development.  The case has now been returned to the Board for further appellate action. 

The issue of entitlement to an initial rating in excess of 10 percent for PTSD is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Hypertension is not etiologically related to the Veteran's active service, was not present within one year of the Veteran's separation from active service, and was not caused or permanently worsened by a service-connected disability.



CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active service and the incurrence or aggravation of hypertension during active service may not be presumed, and hypertension is not proximately due to or the result of or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2002); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the Veteran was provided adequate notice in response to his claim.  The record shows that the Veteran was mailed a letter in April 2008 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The April 2008 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of his claim. 

The Board also finds the Veteran has been provided adequate assistance in response to his claim.  The Veteran's service medical records are of record.  Private treatment notes have been obtained.  The Veteran has been provided appropriate VA examinations.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any outstanding evidence. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

Where a Veteran served for at least 90 days during a period of war and manifests hypertension to a degree of 10 percent within one year from the date of termination of that service, hypertension shall be presumed to have been incurred in service, even though there is no evidence of the disability during the period of service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

The disease entity for which service connection is sought must be chronic, rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  For certain chronic diseases, set forth in 38 C.F.R. § 3.309(a), to include certain cardiac disabilities, continuity of symptomatology is required when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. §§ 3.303(b), 3.309(a) (2012); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a) (2013).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also service-connected.  38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995).

With an approximate balance of positive and negative evidence as to any issue material to the determination of a matter, VA resolves reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran has not asserted, and the evidence does not show, that hypertension is directly related to active service.  The service medical records are silent for treatment for or a diagnosis of hypertension while the Veteran was in active service.  At his February 1968 separation examination, the Veteran answered "no" on the report of medical history to the question of whether he experienced high or low blood pressure during active service.  Further, the Veteran's heart and vascular system were found to be clinically normal upon examination and there was no other indication from the separation examination report that the Veteran had hypertension during active service.  

Post-service medical evidence shows that the Veteran was diagnosed with hypertension in approximately 2004.  There is no indication from the medical evidence of record that the diagnosis has been related to his active service.  

Accordingly, the Board finds that entitlement to service connection on a direct basis is not warranted in this case.  

However, the Veteran has asserted that his hypertension was caused or chronically worsened by service-connected diabetes mellitus.

At an August 2008 VA examination, the Veteran reported that he had been diagnosed with hypertension approximately four years prior and that he had been diagnosed with diabetes mellitus approximately two years before that.  It was noted that the Veteran's symptoms of hypertension were controlled with medication.  The examiner confirmed the diagnosis of hypertension and opined that it was not secondary to the service-connected diabetes mellitus.  The examiner noted that the Veteran had normal renal function, to include no evidence of elevated microalbuminuria.  

At an April 2014 VA examination, the diagnosis of hypertension was again confirmed.  The VA examiner opined that it was less likely as not that the Veteran's hypertension was the result of or due to diabetes mellitus or that hypertension was aggravated (permanently increased in severity beyond the natural progress) by his diabetes mellitus.  The examiner noted that there was no identified basis in medical fact to support either claim.  Further, the examiner noted that there was no evidence of renal dysfunction secondary to diabetes mellitus, or any other complication of diabetes mellitus identified that was capable of causing or aggravating essential hypertension. 

The Board finds that, when combined, the VA medical opinions of record are adequate because the examiner thoroughly reviewed and discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusion reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board finds that VA examiner's opinions are competent, credible, and persuasive.  The Veteran has not submitted any contrary competent evidence.

The Board acknowledges that the Veteran might sincerely believe that his hypertension was caused or chronically worsened by service-connected diabetes mellitus and notes that lay persons are competent to provide opinions on some medical issues.  However, in this case, the question of whether hypertension was caused or chronically worsened by diabetes mellitus falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide an opinion on that issue.  

Further, the Board notes that there is no indication from the record that the Veteran was diagnosed with hypertension within one year of his March 1968 separation from active service.  Therefore, entitlement to presumptive service connection is not warranted in this case.  

In sum, the Veteran's hypertension is not shown to be directly related to active service.  The VA examiners have competently and persuasively opined that the Veteran's hypertension was not caused or aggravated by service-connected diabetes mellitus and those opinions are the most probative evidence of record.  The Veteran's hypertension was not present within one year of his separation from active service.  Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for hypertension is not warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinksi, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for hypertension is denied.


REMAND

In July 2014, the Veteran perfected an appeal in connection with the claim for entitlement to an initial rating in excess of 10 percent for PTSD.  In the substantive appeal, he indicated he wanted a hearing before the Board at the RO.  Thus, this claim must be remanded to schedule the Veteran for the requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing at the RO.  Notify the Veteran and representative of the date, time, and place of the hearing.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


